Citation Nr: 9906907	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  98-15 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right index 
finger giant cell tumor of the tendon sheath, status post-
operative.

2.  Entitlement to a temporary total disability evaluation 
under the provisions of 38 C.F.R. § 4.30 based on a period of 
convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1964 and from September 1965 to September 1968.  The 
veteran had service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to service connection for right index finger 
giant cell tumor of the tendon sheath and denied entitlement 
to a temporary total evaluation because of treatment for a 
service-connected condition requiring convalescence.  

The Board notes that in a rating decision dated in September 
1998, the RO granted service connection for residuals of an 
in-service fracture of the distal phalanx of the right index 
finger, establishing a zero percent evaluation effective 
March 1977.


REMAND

The veteran contends that he is entitled to service 
connection for a right index finger giant cell tumor of the 
tendon sheath, which was surgically removed in June 1998.  
The veteran contends that this giant cell tumor of the tendon 
sheath was caused by an in-service injury to the right index 
finger.  He also contends that he is entitled to a temporary 
total evaluation for the period of convalescence following 
that surgery.

The Board notes that malignant giant cell tumor of tendon 
sheath is one of the disabilities for which a presumption of 
service connection has been established in cases involving 
veterans who have been exposed to certain herbicide agents, 
including Agent Orange, during service, pursuant to 
38 U.S.C.A. § 1116 (West 1991 & Supp. 1998) and  38 C.F.R. 
§§ 3.307, 3.309 (1998).  The evidence of record is not clear 
as to whether the veteran's right index finger giant cell 
tumor of the tendon sheath was malignant or benign.  
Therefore, the Board finds that further development of the 
evidence of record is in order.

Because the issue of entitlement to a temporary total 
evaluation for the period of convalescence following surgery 
for removal of the giant cell tumor of tendon sheath is 
dependent, in part, on whether the condition is service-
connected, the Board must defer consideration on the issue of 
entitlement to a temporary total rating for convalescence 
pursuant to 38 C.F.R. § 4.30.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain from the Audie 
Murphy VA Medical Center in San Antonio, 
Texas, all treatment records relative to 
the evaluation and treatment of the 
veteran's right index finger giant cell 
tumor of tendon sheath, to include the 
pathology report and, if available, 
slides of specimens used in the pathology 
evaluation.

2.  When the above development has been 
completed to the extent possible, the RO 
should refer the case, including all the 
evidence of record, to an appropriate 
specialist with a request that the 
specialist state an opinion as to whether 
the veteran's right index finger giant 
cell tumor of tendon sheath was malignant 
or benign.  If the tumor is not 
malignant, the specialist should discuss, 
to the extent possible, the etiology of 
such tumor, including whether it may be 
related to any incident of service, to 
include the service-connected fracture 
and exposure to herbicides in Vietnam.  
The reasons for all medical conclusions 
reached should be adequately explained.  
The report of the specialist should be 
associated with the veteran's claims 
folder.  

3.  Thereafter, the RO should reevaluate 
the veteran's claim of entitlement to 
service connection and for a temporary 
total evaluation pursuant to 38 C.F.R. 
§ 4.30.  Agent Orange regulations should 
be specifically considered.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.  If service-connected for giant 
cell tumor of tendon sheath is denied, 
the RO must provide the veteran with the 
law and regulations pertaining to service 
connection for diseases associated with 
exposure to herbicide agents.  
Thereafter, the case should be returned 
to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand of the case 
will be mandated.  See Stegall v. West, 11 Vet. App. 268 
(1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


